Citation Nr: 1643575	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  11-30 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right foot posterior tibial tendonitis with osteoarthritis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran had active duty service from May 1987 to December 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, as relevant, granted service connection for right foot posterior tibial tendonitis with osteoarthritis and assigned an initial noncompensable rating, effective January 1, 2010.  Thereafter, the Veteran appealed with respect to the initially assigned rating.

During the course of the appeal, an October 2012 rating decision granted a 10 percent rating for the Veteran's right foot posterior tibial tendonitis with osteoarthritis, effective January 1, 2010.  As such did not constitute a full grant of benefits with regard to the claim which had been appealed to the Board, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).    

In December 2013, the Board remanded the case for additional development and it now returns for further appellate review.  At such time, the Board also remanded the issue of entitlement to a higher initial rating for bilateral pes planus with plantar fasciitis and right heel spur for the issuance of a statement of the case.  In April 2016, the Agency of Original Jurisdiction (AOJ) issued a statement of the case; however, the Veteran did not file a timely substantive appeal.  Accordingly, such issue has not been perfected, and thus, is not before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.
 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA has received additional evidence since the April 2015 supplemental statement of the case (SSOC), including VA and treatment records as well as VA examinations in July 2016 of the ankle and September 2016 of the foot.  The evidence is pertinent to the claim on appeal.  In September 2016, the Board asked the Veteran whether she wished to waive the right to have the AOJ review the newly received evidence, at which time only included the July 2016 VA examination.  In October 2016, the Veteran requested that the Board remand her appeal so as to allow the AOJ to review the additional evidence.  See 38 C.F.R. § 20.1304(c) (2015).  Accordingly, the Board finds that the issue on appeal must be remanded for AOJ consideration of the evidence added to the record since the April 2015 SSOC.  See 38 C.F.R. § 19.31(c) (2015).

During the July 2016 VA examination, the Veteran reported that she had experienced three debilitating flare-ups in the past year, at which time she sought treatment from Med Stop in Warner Robins, Georgia.  Records of such treatment are highly relevant to the Veteran's claim, particularly as VA has not evaluated the Veteran's disability during a flare up.  Accordingly, while on remand, these records, as well as updated VA treatment records dated from August 2016 to present, should be obtained.

Finally, the Board notes that the United States Court of Appeals for Veterans Claims (Court) recently made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Upon a review of the examinations conducted during the course of the appeal, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary; however, the most recent examination also reflects normal range of motion findings with regard to both ankles and no pain on examination or weight-bearing.  Therefore, a remand is necessary in order to afford the Veteran a new VA examination that addresses such inquiries, and includes a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal, to specifically include the records from Med Stop in Warner Robins, Georgia, as referenced during the July 2016 VA examination.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from the August 2016 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  Afford the Veteran an appropriate VA examination to determine the nature and severity of her right ankle disability.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

Examination findings should be reported to allow for application of pertinent rating criteria for the ankle.  The examiner should record the range of motion observed on clinical evaluation in terms of degrees.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's right ankle disability conducted during the course of the appeal in November 2009, December 2011, February 2015, and July 2016.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

The examiner should also indicate the functional impairment resulting from the Veteran's right ankle disability.  

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence associated with the record since the issuance of the April 2015 SSOC.  If the claim remains denied, the Veteran and her representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

